                                                                                        FILED
                                                                               2018 Dec-19 PM 02:44
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        MIDDLE DIVISION

LASANA TOURAY,                             )
                                           )
      Petitioner,                          )
                                           )
v.                                         )   Case No.: 4:18-cv-01651-AKK-
                                           )   SGC
SCOTT HASSEL, et al.,                      )
                                           )
      Respondents.                         )

                          MEMORANDUM OPINION

      This case is before the court on Respondents’ Motion to Dismiss as Moot,

filed December 10, 2018. (Doc. 8). Respondents note Petitioner was removed

from the United States to Gambia on December 5, 2018. (Id. at 1; Doc. 8-1 at 1).

In light of the removal, the court can no longer provide meaningful relief, meaning

the petition for writ of habeas corpus is moot. See Nyaga v. Ashcroft, 323 F.3d

906, 913 (11th Cir. 2003). Accordingly, Respondents’ Motion to Dismiss is due to

be granted, and the petition is due to be dismissed.

      A separate order will be entered.

      DONE the 19th day of December, 2018.


                                       _________________________________
                                                ABDUL K. KALLON
                                         UNITED STATES DISTRICT JUDGE
